Citation Nr: 1528218	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-03 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified before an RO Decision Review Officer.        In April 2015, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for headaches.  He has asserted that the headaches are related to his period of active duty service, to include exposure to the noise of artillery fire and mortar attacks or exposure to herbicides in the Republic  of Vietnam.  He has also asserted that the headaches are related to his service-connected posttraumatic stress disorder (PTSD) and/or Type II diabetes mellitus.  The Board finds that additional development is necessary prior to appellate review.

In April 2014, the Veteran was afforded a VA examination during which he       was diagnosed with migraine headaches.  An opinion on whether the Veteran's headaches were related to his service-connected Type II diabetes mellitus was also requested at that time.  The examiner found that the headaches were less likely than not related to diabetes, because the Veteran had reported that his headaches began "after Vietnam," at least 20 years before he was diagnosed with pre-diabetes.  However, as the Veteran has reported first experiencing headaches in 1970 or  1971, and as he has also suggested that his headaches are related to his now service-connected PTSD, the Board finds that opinions on whether his current headaches are related to service or are caused by his service-connected PTSD       are also necessary prior to adjudication of the claim.  Furthermore, as secondary service connection may be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability, opinions on whether the Veteran's headaches have been aggravated by his PTSD and/or diabetes mellitus must also be obtained.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Additionally, the Veteran testified during his Board hearing that his private family doctor treated him for his headaches.  Although several records from that provider have been associated with the claims file, they do not appear to be complete.  On remand, an attempt should be made to obtain any additional records from that facility.  Any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form with the name of his family doctor, identified during his Board hearing, and the address of the doctor's treatment facility.  After securing the necessary release, request the Veteran's treatment records from that facility.

In addition, associate with the claims file all relevant VA treatment records, including records from the Chillicothe and Huntington VA Medical Centers and the Portsmouth VA outpatient clinic.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Then, send the claims file to a VA physician for review.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  After review of the claims file, the physician should respond to the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current headaches arose during service or are otherwise related to service, to include exposure to the noise of artillery fire and mortar attacks or his conceded exposure to herbicides in the Republic of Vietnam?  Please explain why or why not.

(b) If the Veteran's headaches are not directly related to service, is it at least as likely as not (a 50 percent probability or greater) that they were caused by his service-connected PTSD and/or Type II diabetes mellitus?  Please explain why or why not and address the significance, if any, of a VA care provider's statement during mental health treatment in April 2008 that the headaches are related to symptoms of anxiety.

(c) If the Veteran's headaches are not caused by his service-connected PTSD and/or Type II diabetes mellitus, is it at least as likely as not that they         have been permanently worsened beyond normal progression (as opposed to temporary exacerbations  of symptoms) by his PTSD and/or Type II diabetes mellitus?  Please explain why or why not and address the significance, if any, of the Veteran's reports that stress worsens his headaches and a VA care provider's statement during mental health treatment in April 2008 that the headaches are related to symptoms of anxiety.  If the physician finds that the Veteran's headaches have been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the headaches. 

If the physician cannot provide the above opinions without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

